In response to a communication submitted by the Governor, the following opinion is submitted by Armstrong, J.:
Hon. Lee Cruce, Governor of Oklahoma:
Your official communication of December 16, 1911, transmitting a transcript of the record and evidence taken in the trial of the cause of the State of Oklahoma, plaintiff, v. Governor Brown, defendant, wherein said defendant was charged and convicted of the crime of murder and his punishment fixed at death, received. Replying to that portion of your communication wherein you say: "I shall be glad to know, at your convenience, whether these proceedings have been in accordance with the laws of the state, and whether or not, in your opinion, the judgment of this court should stand," we beg to advise that we have carefully examined the entire record, including transcript of the proceedings and evidence, and find that all the rights of the defendant were properly preserved by the district court of Logan county, and the punishment fixed by the jury.
The evidence sustains the verdict and judgment, and we find no legal reason why the judgment of the trial court should not stand.
FURMAN, P.J., concurs; DOYLE, J., not participating.